[Cite as Disciplinary Counsel v. LaRue, 122 Ohio St.3d 445, 2009-Ohio-3604.]




                         DISCIPLINARY COUNSEL v. LARUE.
[Cite as Disciplinary Counsel v. LaRue, 122 Ohio St.3d 445, 2009-Ohio-3604.]
Attorneys — Misconduct — Improper use of attorney trust account — License
        suspension stayed on conditions.
      (No. 2009-0389 — Submitted April 8, 2009 — Decided July 29, 2009.)
        ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-058.
                                     __________________
        Per Curiam.
        {¶ 1} Respondent, Lawrence B. LaRue of Toledo, Ohio, Attorney
Registration No. 0038468, was admitted to the practice of law in Ohio in 1975. In
August 2008, relator, Disciplinary Counsel, filed a complaint against respondent
that alleged violations of professional conduct stemming from improprieties in
maintaining his client trust account. The parties submitted the matter on agreed
stipulations.
        {¶ 2} The Board of Commissioners on Grievances and Discipline
recommends that we suspend respondent’s license to practice for six months,
stayed on conditions. We agree that a six-month stayed suspension is appropriate.
                                           Misconduct
        {¶ 3} Respondent stipulated that in 2006 and 2007, he deposited personal
funds into his client trust account. At the same time, he used the funds in his
client trust account for various business and personal expenses. Respondent also
failed to keep client ledgers during that period.
        {¶ 4} Respondent also stipulated to the violations set forth in the
complaint. For acts committed before February 1, 2007, respondent admits that
he violated DR 1-102(A)(6) (a lawyer shall not engage in conduct that adversely
                               SUPREME COURT OF OHIO




reflects on the lawyer’s fitness to practice law), 9-102(A) (all funds of clients paid
to a lawyer shall be deposited in one or more identifiable bank accounts, and no
funds belonging to the lawyer shall be deposited therein), and 9-102(B)(3) (a
lawyer shall maintain complete records of all funds, securities, and other
properties of a client coming into possession of the lawyer and render appropriate
accounts).
       {¶ 5} For conduct occurring after February 1, 2007, respondent
stipulated to the following violations: Prof.Cond.R. 1.15(a) (a lawyer shall hold
property of clients or third persons that is in the lawyer’s possession in connection
with a representation separate from the lawyer’s own property), 1.15(a)(2) (a
lawyer shall maintain a record for each client on whose behalf funds are held),
and 8.4(h) (a lawyer shall not engage in conduct that adversely reflects on the
lawyer’s fitness to practice law).
       {¶ 6} Relator and respondent additionally stipulated to three of the
mitigating factors contained in Section 10 of the Rules and Regulations
Governing Procedure on Complaints and Hearings Before the Board of
Commissioners on Grievances and Discipline (“BCGD Proc.Reg.”): absence of a
prior disciplinary record, absence of a selfish or dishonest motive, and
respondent’s full cooperation in the disciplinary proceeding. BCGD Proc.Reg.
(10)(B)(2)(a), (b), and (d).
                                          Sanction
       {¶ 7} The parties stipulated to a recommended one-year suspension from
the practice of law, all stayed upon the conditions that (1) respondent’s use of his
client trust account be monitored for a one-year probationary period by a relator-
appointed attorney who is experienced in handling client funds, and (2)
respondent commit no further misconduct during the probationary period.
       {¶ 8} The panel adopted in full the stipulated findings of fact,
conclusions of law, and recommended sanction. The board adopted the panel’s




                                          2
                                 January Term, 2009




findings of fact and conclusions of law, but not the suggested sanction. The board
instead recommended that respondent be suspended for a period of six months, all
stayed upon the condition that for one year, he have a monitor appointed by the
relator to oversee his trust account.
       {¶ 9} Upon review, we adopt the board’s findings of fact, conclusions of
law, and recommended sanction.          Respondent is hereby suspended from the
practice of law in Ohio for six months, all stayed on the conditions that he allow a
monitor appointed by relator to oversee his client trust account and that he
commit no further misconduct.           If respondent fails to comply with these
conditions, the stay will be lifted, and respondent will serve the six-month
suspension. Costs are taxed to the respondent.
                                                             Judgment accordingly.
       MOYER,      C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
LANZINGER, and CUPP, JJ., concur.
       O’DONNELL, J., dissents and would suspend the respondent from the
practice of law in Ohio for one year.
                                 __________________
       Jonathan E. Coughlan and Philip A. King, for relator.
       Lawrence B. LaRue, pro se.
                             ______________________




                                             3